 In the Matter Of WELLS MANUFACTURING CORPORATION,1 EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 13-RC-417.-Decided July 6,1949.DECISIONANDDIRECTION OF ELECTIONUnder a petition duly filed, a hearing was held before Herman J.DeKoven, hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in the case, the National Labor Relation'sBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The organizations involved :The Petitioner is a labor organization claiming to represent em-ployees of the Employer.The United Farm Equipment and Metal Workers of America, CIO,and its Local 172, herein referred to individually as the F. E. andLocal 172, respectively, and collectively as the Intervenors, are labororganizations claiming to represent employees of the Employer.3.The question concerning representation :The Employer refuses to recognize the.Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.Among the grounds urged by the Intervenors as a basis for dismis-sal of the petition was that the question of representation is a jurisdic-tional dispute between two affiliates of a parent union. , Because it1 The Employer's name appears as amended at the hearing.85 N. L. R. B., No. 8.23 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not appear that there will be an immediate resolution of the dis,pute without resort to the administrative processes of the Act, wefind no merit in such contention.'The Intervenors further urge a contract bar with respect to thepresent proceeding.The Employer takes no position concerning this.issue.The Intervenors since 1943 have negotiated joint collectivebargaining agreements with the Employer covering a production andmaintenance unit which was established as the result of a Board elec-tion.The most recent contract between the Employer and the Inter-venors covering the employees involved was for a period of 1 year fromMarch 7, 1948.This contract provided for its automatic renewalthereafter from year to year in the absence of notice by either partyat least 60 days prior to the termination date, of a desire to change orterminate the contract.By letter dated September 20, 1948, thePetitioner demanded recognition as bargaining representative of em-ployees of the Employer, and on October 19, 1948, filed its petition.Under well-established Board policy, we find the contract is not a barto the present proceedings.3The Intervenors contend in their brief that the proceeding shouldbe dismissed upon the ground that the Petitioner is "fronting" for anoncomplying local. It appears that on September 20, 1948, orshortly thereafter, a group of employees of the Employer withdrewtheir membership from the Intervenors and elected temporary officersfor the purpose of aiding the Petitioner in its organizational effortsat the Employer's plant.Although this organization which soughtaffiliation with the Petitioner, has not yet received its charter and isnot a fully perfected local, it has engaged in an organizational drive,.has held regular monthly meetings and, as noted above, has electedtemporary officers who are actively in charge of its affairs.Under thesecircumstances, we believe that it exists as a functioning local unionof the Petitioner.Although such local is not a formal party to thisproceeding, the record indicates that it will have an interest in anycontract obtained by the Petitioner pursuant to the election directedherein.Because of the interest of such local, which is not in com-pliance with the filing requirements of the Act, we shall not entertainthe instant petition unless the local achieves a status of compliance'Accordingly, if within 2 weeks from the issuance of this Decision andDirection of Election, the local is not in compliance with Section 9 (f),(g), and (h) of the Act, the petition of International Union, United2SeeMatter of Gterity Michigan Corporation,78 N. L. R. B. 94.3SeeMatter of Tin Processing Corporation,80 N. L. It. B. 1369,and casescited therein.Since we have found that the contract does not constitute a bar to this proceeding, we findit unnecessary to resolve an issue of disaffiliation raised by the Petitioner.4 SeeMatter of United States Gypsum Company,81 N. L. It. B. 292. WELLS MANUFACTURING CORPORATION25Automobile, Aircraft and Agricultural Implement Workers of Amer-ica, CIO, will be dismissed.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find, in substantial accord with the agreement of the parties,that the following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : all production and maintenance employees at the Em-ployer's Fond du Lac, Wisconsin, plant, excluding executive, officeand clerical employees, guards, professional employees, and super-visors as defused in the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during, said pay-roll period because they were ill or.on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes of col-lective bargaining by International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, CIO, or byUnited Farm Equipment and Metal Workers of America, CIO,' or byneither.5Any participantin the election directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.6 In accordance with the request of Local 172 of the United Farm Equipment and MetalWorkers of America,CIO, the name of such local is omitted from the ballot.